Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 1 of 47




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   UNILOC 2017 LLC,                                     Case No. 1:19-CV-00278-RBJ
   A Delaware Corporation,
                                                        JURY TRIAL DEMANDED
                  Plaintiff,

          v.

   SLING TV L.L.C.,
   A Colorado limited liability company,

                  Defendant.

   _____________________________________________________________________________

              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                  AND JURY DEMAND
   _____________________________________________________________________________
          Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby

   files this First Amended Complaint and makes the following allegations of patent infringement

   relating to U.S. Patent Nos. 6,519,005, 6,895,118, 9,721,273 and 8,407,609 against Sling TV

   L.L.C. (“Sling TV”) and alleges as follows upon actual knowledge with respect to itself and its

   own acts and upon information and belief as to all other matters:

                                     NATURE OF THE ACTION
         1.       This is an action for patent infringement. Uniloc alleges that Sling TV infringes
   U.S. Patent Nos. 6,519,005 (the “’005 patent”), 6,895,118 (the “’118 patent”) 9,721,273 (the

   “’273 patent”) and 8,407,609 (the “’609 patent”) copies of which are attached hereto as Exhibits

   A-D (collectively, “the Asserted Patents”).

         2.       Uniloc alleges that Sling TV directly infringes the Asserted Patents by making,

   using, offering for sale, selling and/or importing products and services, such as Sling TV that: (1)

   perform a method for motion coding an uncompressed digital video data stream; (2) perform a

   method of coding a digital image comprising macroblocks in a binary data stream (3) perform a

   method for providing content via a computer network and a computer system and (4) track digital




                                                        1
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 2 of 47




   media presentations. Uniloc seeks damages and other relief for Sling TV’s infringement of the

   Asserted Patents.

                                             THE PARTIES

           3.     Uniloc 2017 LLC is a Delaware corporation having places of business at 1209

   Orange Street, Wilmington, Delaware 19801 and 620 Newport Center Drive, Newport Beach,

   California 92660.

           4.     Uniloc holds all substantial rights, title and interest in and to the Asserted Patents.

           5.     Upon information and belief, Defendant Sling TV, L.L.C., is Colorado corporation

   with an office at 9601 S. Meridian Blvd., Englewood, Colorado 80112. Sling TV may be served

   through its registered agent for service: Timothy Allen Messner at 9601 S. Meridian Blvd.,

   Englewood, Colorado 80112

                                      JURISDICTION AND VENUE

           6.     This action for patent infringement arises under the Patent Laws of the United

   States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

   1338.

           7.     This Court has both general and specific jurisdiction over Sling TV because Sling

   TV is a Colorado corporation and has committed acts within Colorado giving rise to this action

   and has established minimum contacts with this forum such that the exercise of jurisdiction over

   Sling TV would not offend traditional notions of fair play and substantial justice. Sling TV,

   directly and through subsidiaries, intermediaries (including distributors, retailers, franchisees and

   others), has committed and continues to commit acts of patent infringement in this District, by,

   among other things, making, using, testing, selling, licensing, importing and/or offering for

   sale/license products and services that infringe the Asserted Patents.

           8.     Venue is proper in this district and division under 28 U.S.C. §§ 1391(b)-(d) and

   1400(b) because Sling TV has committed acts of infringement in Colorado.

                  COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,519,005

        9.        The allegations of paragraphs 1-8 of this First Amended Complaint are




                                                         2
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 3 of 47




   incorporated by reference as though fully set forth herein.

        10.       The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion Estimation

   For Digital Video,” issued on February 11, 2003. A copy of the ’005 patent is attached as Exhibit

   A. The priority date for ’005 patent is April 30, 1999. The inventions of the ’005 patent were

   developed by inventors at Koninklijke Philips Electronics N.V.

        11.       Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.

        12.       Claim 1 of the ’005 patent reads as follows:

          1. A method for motion coding an uncompressed digital video data stream, including the
          steps of:

          comparing pixels of a first pixel array in a picture currently being coded with pixels of a
          plurality of second pixel arrays in at least one reference picture and concurrently
          performing motion estimation for each of a plurality of different prediction modes in order
          to determine which of the prediction modes is an optimum prediction mode;

          determining which of the second pixel arrays constitutes a best match with respect to the
          first pixel array for the optimum prediction mode; and,

          generating a motion vector for the first pixel array in response to the determining step.

        13.       The invention of claim 1 of the ’005 patent concerns “digital video compression”

   and, more particularly, “a motion estimation method and search engine for a digital video encoder

   that is simpler, faster, and less expensive than the presently available technology permits, and that

   permits concurrent motion estimation using multiple prediction modes.” ’005 patent at 1:6-11.
        14.       Data compression is the encoding of data using fewer “bits” than the original

   representation. Data compression is useful because it reduces the resources required to store and

   transmit data, and allows for faster retrieval and transmission of video data.

        15.       In the context of digital video with which the ’005 patent is concerned, a video

   codec is electronic circuitry or software that compresses and/or decompresses digital video for

   storage and/or transmission. Video codecs refer to video encoders and decoders.

        16.       Prior to digital video, video was typically stored as an analog signal on magnetic

   tape. Then, around the time of the development of compact discs (CDs), it became more feasible




                                                        3
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 4 of 47




   to store and convey video in digital form. However, a large amount of storage and

   communications bandwidth was needed to record and convey raw video. Thus, what was needed

   was a method to reduce the amount of data used to represent the raw video. Accordingly,

   numerous engineers and many companies worked to develop solutions for compressing digital

   video data.

        17.       “Practical digital video compression started with the ITU H.261 standard in 1990.”

   A Brief History of Video Coding, ARC International, Marco Jacobs and Jonah Probell (2007).

   Numerous other video compression standards thereafter were created and evolved. The

   innovation in digital video compression continues to this day.

        18.       In April 1999, at the time of the invention of claim 1 of the ’005 patent, “different

   compression algorithms ha[d] been developed for digitally encoding video and audio information

   (hereinafter referred to generically as the ‘digital video data stream’) in order to minimize the

   bandwidth required to transmit this digital video data stream for a given picture quality.” ’005

   patent at 1:11-17.

        19.       At the time of the invention of claim 1 of the ’005 patent, the “most widely

   accepted international standards [for compression of digital video for motion pictures and

   television were] proposed by the Moving Pictures Expert Group (MPEG).” ’005 patent at 1:20-

   24. Two such standards that existed at the time of the invention were MPEG-1 and MPEG-2.

        20.       In accordance with MPEG-1 and MPEG-2—and other compression standards for

   digital video—the video stream is “encoded/compressed . . . using a compression technique

   generally known as ‘motion coding.’” ’005 patent at 1:40-44. More particularly, rather than

   transmitting each video frame in its entirety, the standards at the time used motion estimation for

   only those parts of sequential pictures that varied due to motion, where possible. ’005 patent at

   1:45-48.

        21.       In general, the picture elements or “pixels” within a block of a picture are specified

   relative to those of a previously transmitted reference or “anchor” picture using differential or

   “residual” video, as well as so-called “motion vectors” that specify the location of an array (e.g.,




                                                        4
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 5 of 47




   16-by-16) of pixels or “macroblock” within the current picture relative to its original location

   within the anchor picture. ’005 patent at 1:48-55. A macroblock is a unit in image and video

   compression that typically consists of 16x16 samples of pixels. A motion vector is used to

   represent a macroblock in a picture based on the position of that same or similar macroblock in

   another picture (known as the reference picture).

         22.      At the time of the invention, there were various “prediction modes” that could be

   used for each macroblock that was to be encoded. ’005 patent at 3:7-11. Prediction modes are

   techniques for predicting image pixels or groups of pixels, and examples of prediction modes in

   MPEG include frame and field prediction modes. ’005 patent at 4:64-67. Moreover, at that time,

   motion coding allowed for the use of different prediction modes within the same frame, but

   required one prediction mode to be specified for a macroblock in advance of performing the

   motion estimation that results in a motion vector. ’005 patent at 3:12-15. Given that there are

   multiple prediction modes, the optimum prediction mode could not be known prior to encoding

   unless multiple motion estimations were performed on each macroblock sequentially. ’005 patent

   at 3:15-20. Then, after determining the optimum prediction mode based on multiple and

   sequential motion estimations, the optimal prediction mode would be selected and only then

   would the motion estimation that results in the generation of a motion vector occur.

         23.      In this prior art method, numerous and sequential motion estimations would have

   to run to find the optimal prediction mode. Only after these sequential motion estimations have

   been run and the optimal prediction mode selected could the motion estimation that results in the

   motion vector for the macroblock be carried out. Because “motion estimation usually consists of

   an exhaustive search procedure in which all 256 pixels of the two corresponding macroblocks are

   compared, and which is repeated for a large number of macroblocks,” having to sequentially run

   numerous motion estimations to find the optimal prediction mode and only then performing the

   motion estimation using the optimal prediction mode to generate the motion vector is very

   computationally intensive, complex, inefficient, lengthy and cost ineffective. ’005 patent at 3:20-

   43.




                                                        5
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 6 of 47




        24.       As demonstrated below, the claimed invention of claim 1 of the ’005 patent

   provides a technological solution to the problem faced by the inventors, namely concurrently

   determining the optimal prediction mode while performing motion estimation along with

   generating the motion vector more simply, faster and in a less expensive way.

        25.       As detailed in the specification, the invention of claim 1 of the ’005 patent

   provides a technological solution to the problems faced by the inventors:

          Based on the above and foregoing, it can be appreciated that there presently exists a need
          in the art that overcomes the disadvantages and shortcomings of the presently available
          technology. The present invention fulfills this need in the art by performing motion coding
          of an uncompressed digital video sequence in such a manner that the prediction mode for
          each individual macroblock is determined as part of the motion estimation process, along
          with the actual motion vector(s), and need not be specified in advance; only the type of
          picture currently being coded need be known. Since the latter must be determined at a
          higher level of video coding than the macroblock layer, this method makes possible a much
          more efficient, as well as optimal, degree of video compression than would otherwise be
          possible using conventional methods of motion estimation. Further, the present invention
          provides a novel scheme for concurrently searching for the optimum macroblock match
          within the appropriate anchor picture according to each of a plurality of motion prediction
          modes during the same search operation for the given macroblock, without the need for a
          separate search to be performed on the same macroblock for each such mode. Since this
          search procedure is the single most complex and expensive aspect of motion estimation, in
          both time and hardware, such a method as the present invention will clearly result in a
          more efficient video image coding and compression than would otherwise be possible
          given the aforementioned practical limitations of the presently available technology.

   ’005 patent at 3:40-67 (emphasis added).
        26.       The technological solution of claim 1 of the ’005 patent is further shown in Figure

   3 which visually depicts a motion estimation process for concurrently performing motion
   estimation for frame prediction mode and field prediction modes for frame pictures:




                                                        6
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 7 of 47




        27.       Claim 1 of the ’005 patent improves the functionality of motion coding in video

   compression by performing the concurrent determination of the optimal prediction mode while

   performing motion estimation along with generating the motion vector. The claimed invention of

   claim 1 of the ’005 patent also was not well-understood, routine or conventional at the time of the

   invention. Rather, as set forth below, the claimed invention was a departure from the

   conventional ways of performing motion coding in video compression.

        28.       That the ’005 patent improves the functioning of motion coding in video

   compression and was a departure from conventional ways of carrying out this functionality cannot

   be disputed:

          Based on the above and foregoing, it can be appreciated that there presently exists a need
          in the art that overcomes the disadvantages and shortcomings of the presently available
          technology. The present invention fulfills this need in the art by performing motion coding
          of an uncompressed digital video sequence in such a manner that the prediction mode for
          each individual macroblock is determined as part of the motion estimation process, along
          with the actual motion vector(s), and need not be specified in advance; only the type of
          picture currently being coded need be known. Since the latter must be determined at a
          higher level of video coding than the macroblock layer, this method makes possible a much
          more efficient, as well as optimal, degree of video compression than would otherwise be
          possible using conventional methods of motion estimation. Further, the present invention
          provides a novel scheme for concurrently searching for the optimum macroblock match
          within the appropriate anchor picture according to each of a plurality of motion prediction
          modes during the same search operation for the given macroblock, without the need for a
          separate search to be performed on the same macroblock for each such mode. Since this
          search procedure is the single most complex and expensive aspect of motion estimation, in



                                                       7
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 8 of 47



          both time and hardware, such a method as the present invention will clearly result in a
          more efficient video image coding and compression than would otherwise be possible
          given the aforementioned practical limitations of the presently available technology.

   ’005 patent at 3:40-67 (emphasis added).

          The present invention relates generally to digital video compression, and, more
          particularly, to a motion estimation method and search engine for a digital video encoder
          that is simpler, faster, and less expensive than the presently available technology permits,
          and that permits concurrent motion estimation using multiple prediction modes.

   ’005 patent at 1:7-11 (emphasis added).

          In either case, the methods and architectures of the present invention result in a means of
          significantly improving the video compression efficiency and, hence, the resulting picture
          quality, without the need for either greater hardware costs or higher computational
          complexity.

   ’005 patent at 14:62-67 (emphasis added).

          In all known motion estimation methods, the prediction mode must be specified for every
          macroblock before the motion estimation, with its constituent search, is performed.
          However, in accordance with the present invention, in one of its aspects, the motion
          estimation may be performed, in a frame picture, forth both frame and field prediction
          modes simultaneously, during the same search for the anchor picture.

   ’005 patent at 8:6-13 (emphasis added).
        29.       In light of the foregoing, and the general knowledge of a person of ordinary skill in

   the art, a person of ordinary skill in the art reading the ’005 patent and its claims would

   understand that the patent’s disclosure and claims are drawn to solving a specific, technical

   problem arising in the field of digital video compression. Moreover, a person of ordinary skill in

   the art would understand that the claimed subject matter of the ’005 patent presents advancements

   in the field of digital video compression, and more particularly to a motion estimation method and

   search engine for a digital video encoder that is simpler, faster, and less expensive than prior art

   technology, and that permits concurrent motion estimation using multiple prediction modes. A

   person of ordinary skill in the art would understand that claim 1 of the ’005 patent is directed to a

   method for motion coding an uncompressed digital video data stream, which provides concurrent

   motion estimation using multiple prediction modes along with the generation of motion vectors.

   Moreover, a person of ordinary skill in the art would understand that claim 1 of the ’005 patent



                                                         8
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 9 of 47




   contains that corresponding inventive concept.

        30.       Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

   the United States and/or imports into the United States products and services such as its H.264

   encoders that practice a method for motion coding an uncompressed digital video data stream

   (collectively the “Accused Infringing Devices”).

        31.       Upon information and belief, the Accused Infringing Devices infringe at least

   claim 1 in the exemplary manner described below.

        32.       The Accused Infringing Devices provide a method for motion coding an

   uncompressed (pixel level) digital video data stream. The Accused Infringing Devices receive

   input video streams which are then encoded and/or transcoded using at least the H.264 (AVC)

   standard. The H.264 standard is a widely used video compression format with decoder support on

   web browsers, TVs and other consumer devices. Moreover, H.264 uses motion compressor and

   estimator for motion coding video streams. The Accused Infringing Devices receive input video

   streams which are then encoded and/or transcoded using at least the H.264 standard. H.264 uses

   motion compressor and estimator for motion coding video streams.




   Source: https://www.cuttingcords.com/home/2015/2/9/sling-tv-technical-details




                                                       9
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 10 of 47




   Source: http://www.videolan.org/developers/x264.html

                                       H.264 Uses Predictive Coding




   Source: https://tech.ebu.ch/publications/trev_293-Schaefer, p3




   Source: H.264 Standard (03-2010) at pp. 3-4



                                                     10
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 11 of 47




                                       H.264 Encoder Block Diagram




   Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf

           33.        The Accused Infringing Devices provide a method for comparing pixels of a first

   pixel array (e.g., a macroblock) in a picture currently being coded with pixels of a plurality of

   second pixel arrays in at least one reference picture and concurrently performing motion

   estimation for each of a plurality of different prediction modes in order to determine which of the

   prediction modes is an optimum prediction mode.

           34.        H.264 uses different motion estimation modes in inter-frame prediction. These

   modes are commonly referred to as inter-frame prediction modes, or inter modes. Each inter

   mode involves partitioning the current macroblock into a different combination of sub blocks, and

   selecting the optimum motion vector for the current macroblock based on the partition. The inter-

   frame prediction modes, or inter modes, can be further categorized by the number and position of

   the reference frames, as well as the choice of integer pixel, half pixel and quarter pixel values in

   motion estimation. The Sling TV H.264 encoders concurrently perform motion estimation of a

   macroblock for all inter-modes and select the most optimum prediction mode with least rate

   distortion cost.




                                                         11
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 12 of 47




                                            Mode Decision
                                                      16x16 luma Macroblock



                               Intra Modes                                       Inter Modes (Only
                             (For all frames)                                   for P and B-frames)
                                                                               • Macroblock partitions:
                             • Nine 4x4 Modes
                                                                               16x16,16x8,8x16,
                             • Four 16x16 Modes
                                                                               8x8,8x4,4x8,4x4
                                                                               • Use of reference frames
                                                                               • Use of integer, half and
                                                                               quarter pixel motion
                                                                               estimation
                        • Each mode (inter or intra) has an associated Rate-Distortion (RD)
                        cost.
                        • Encoder performs mode decision to select the mode having the least
                        RD cost. This process is computationally intensive.
                                                                                                            30

   Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30
          35.      H.264 provides a hierarchical way to partition a macroblock, with the available

   partitions shown in the following two figures. An exemplary inter-frame prediction mode, or inter

   mode, can be for a macroblock to be partitioned to encompass a 16x8 sub block on the left, and

   two 8x8 sub blocks on the right.

                       Macroblock partitions for inter-frame prediction modes


                                     Macroblock Partitions
                                                                                          16x16 blocks can
                       8x8         8x8                                  8x16
                                                                                          be broken into
                                            16x8        16x8
                                                                                          blocks of sizes
                       8x8         8x8                                  8x16              8x8, 16x8, or 8x16.


                         16x16                    16x16                 16x16


                                                                                          8x8 blocks can be
                       4x4         4x4                                   4x8              broken into blocks
                                                8x4         8x4                           of sizes 4x4, 4x8,
                                                                                          or 8x4.
                       4x4         4x4                                   4x8


                             8x8                      8x8                8x8

                                                                                                             4

   Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 4

                H.264 provides macroblock partitions for inter-frame prediction modes



                                                                   12
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 13 of 47




   Source: H.264 Standard (03-2010) at p. 26
          36.    The optimum prediction mode as chosen for the current macroblock is embedded

   in the compressed bit stream of H.264, as shown in the following two syntaxes.

                              Macroblock prediction syntax in H.264




                                                     13
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 14 of 47




   Source: H.264 Standard (03-2010) at p. 57




                                               14
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 15 of 47




                           Sub-macroblock prediction syntax in H.264




   Source: H.264 Standard (03-2010) at p. 58




                                                 15
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 16 of 47




          37.     The Accused Infringing Devices provide a method for determining which of the

   second pixel arrays (e.g., macroblock) constitutes a best match with respect to the first pixel array

   (e.g., macroblock) for the optimum prediction mode.




   Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
   Understanding the Application: An Overview of the H.264 Standard, p. 12

          38.     For example, the encoder performs mode decision to select the most optimum

   prediction mode with least rate distortion cost.


                                      Macroblock layer semantics




   Source: H.264 Standard (03-2010), p. 100




                                                       16
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 17 of 47




                                             Mode Decision




   Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

          39.     The Accused Infringing Devices provide a method for generating a motion vector

   for the first pixel array in response to the determining step. The encoder calculates the

   appropriate motion vectors and other data elements represented in the video data stream.




   Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
   Understanding the Application: An Overview of the H.264 Standard, p. 12




                                                       17
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 18 of 47



                             Motion Vector Derivation is described below




   Source: H.264 Standard (03-2010), p. 151

                                    H.264 Encoder Block Diagram




   Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 2

          40.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’005

   patent in the United States, by making, using, offering for sale, selling and/or importing the

   Accused Infringing Devices in violation of 35 U.S.C. § 271(a).




                                                       18
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 19 of 47




          41.     Upon information and belief, Sling TV may have infringed and continues to

   infringe the ’005 patent through other software and devices utilizing the same or reasonably

   similar functionality, including other versions of the Accused Infringing Devices.

          42.     Sling TV’s acts of direct infringement have caused and continue to cause damage

   to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

   acts in an amount subject to proof at trial.

                  COUNT II– INFRINGEMENT OF U.S. PATENT NO. 6,895,118

          43.     The allegations of paragraphs 1-8 of this First Amended Complaint are

   incorporated by reference as though fully set forth herein.

          44.     The ’118 patent, titled “Method Of Coding Digital Image Based on Error

   Concealment,” issued on May 17, 2005. A copy of the ’118 patent is attached as Exhibit B. The

   priority date for the ’118 patent is March 6, 2001. The inventions of the ’118 patent were

   developed by inventors at Koninklijke Philips Electronics N.V.

          45.     Pursuant to 35 U.S.C. § 282, the ’118 patent is presumed valid.

          46.     Claim 1 of the ’118 patent addresses a technological problem indigenous to coding

   macroblocks in a binary digital stream where certain macroblocks have been excluded.

          47.     Claim 1 of the ’118 patent reads as follows:

          1. A method of coding a digital image comprising macroblocks in a binary data stream,
          the method comprising:

          an estimation step, for macroblocks, of a capacity to be reconstructed via an error
          concealment method,

          a decision step for macroblocks to be excluded from the coding, a decision to exclude a
          macroblock from coding being made on the basis of the capacity of such macroblock to
          be reconstructed,

          characterized in that it also includes a step of inserting a resynchronization marker into
          the binary data stream after the exclusion of one or more macroblocks.
          48.     The invention of claim 1 of the ’118 patent concerns a novel method for digital

   coding of macroblocks within a data stream.

          49.     Just prior to the invention of the ’118 patent, in June 1999, a then novel method for




                                                       19
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 20 of 47




   coding involved the exclusion of certain macroblocks in a digital image based upon the capacity

   of the macroblocks to be reconstructed via error concealment (“the June 1999 Method”). ’118

   patent at 1:14-21. In the June 1999 Method, the excluded macroblocks were replaced with

   “uncoded blocks with constant blocks, black blocks for example, subsequently detected by the

   receiver.” ’118 patent at 1:21-25. Alternatively, the June 1999 Method provided for allocating

   bits to communicate the address of the excluded blocks in interceded macroblocks that were not

   excluded. ’118 patent at 1:26-32.

          50.     Both means of replacing the excluded blocks in the June 1999 Method suffered

   from significant drawbacks. For example, if constant blocks or black blocks were used as

   replacements for the excluded macroblocks there would be “graphical errors on most receivers.”

   ’118 patent at 1:62-67. Likewise, allocating bits to communicate the address of excluded blocks

   gave “rise to graphical ‘lag’ errors of image elements if macroblocks have been excluded.” ’118

   patent at 1:56-62.

          51.     As demonstrated below, the claimed invention of claim 1 of the ’118 patent

   provides a technological solution to the problem faced by the inventors— using resynchronization

   markers after the exclusion of a macroblock rather than replacing macroblocks with constant

   blocks, black blocks or bits allocated to communicate the address of the excluded blocks. This

   technological solution resulted in reduction in lag and graphical errors and improved bandwidth

   because of a reduction in the binary data stream.

          52.     As detailed in the specification, the invention of claim 1 of the ’118 patent

   provides a technological solution to the specific technological problems faced by the inventors

   that existed at the time of the invention. First, the specification describes the June 1999 Method

   and the drawbacks associated with that method:


          A coding method of such type is known from the document “Geometric-Structure-Based
          Error Concealment with Novel Applications in Block-Based Low-Bit-Rate Coding” by W.
          Zeng and B. Liu in IEEE Transactions on Circuits and Systems For Video Technology,
          Vol. 9, No. 4, Jun. 1999. That document describes exclusions of blocks belonging to
          macroblocks, block combination, said macroblocks being capable of being intercoded or
          intracoded. That document proposes harmonizing this block exclusion with video coding



                                                       20
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 21 of 47



          standards, either, in a first solution, by replacing uncoded blocks with constant blocks,
          black blocks for example, subsequently detected by the receiver, or, in a second solution,
          by modifying the word that defines which blocks are coded within a macroblock, such
          modification taking place at the same time as a modification of the address words of the
          macroblocks when all the blocks in a macroblock are excluded. A certain number of bits
          are allocated to communicate the address of the excluded blocks in the interceded
          macroblocks.

   ’118 patent at 1:14-31 (emphasis added).
          53.     Both of these means of dealing with the excluded macroblocks in the June 1999

   Method were disadvantageous and suffered from serious drawbacks that thwarted the purpose of

   excluding macroblocks (i.e., to further compress the data stream):

          In this case it is therefore impossible to change the addresses of the macroblocks or indicate
          which blocks are not coded, according to the second solution proposed in the document
          cited in the foregoing. All macroblocks are thus decoded and placed sequentially, giving
          rise to graphical “lag” errors of image elements if macroblocks have been excluded. The
          first solution proposed in the document cited involves detection by the decoder of the
          constant blocks replacing the excluded blocks. No provision for such detection is made in
          the MPEG-4 syntax, and this will cause graphical errors on most receivers.

   ’118 patent at 1:56-67 (emphasis added).
          54.     In light of the drawbacks with the June 1999 Method, the inventors of the ’118

   patent claimed a new method where resynchronization markers included in header elements were

   used instead of constant blocks, black blocks and bits allocated to communicate the address of the

   excluded blocks:

          It is an object of the present invention to suggest a coding method that includes an
          exclusion of macroblocks having a certain capacity to be reconstructed from the coding
          compatible with coding standards which include point resynchronization means.

          Indeed, a coding method as defined in the introductory paragraph is characterized
          according to the invention in that it also includes a step of inserting a resynchronization
          marker into the binary data stream after the exclusion of one or more macroblocks.

          The resynchronization marker represents a certain number of bits in the data stream (at
          least between 17 and 23 bits). It is a further object of the present invention to reduce the
          binary data stream associated with the transmission of digital images by excluding
          macroblocks.

   ’118 patent at 2:1-15 (emphasis added).




                                                       21
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 22 of 47




          55.     The reduction in the data stream using the claimed method—as opposed to the

   June 1999 Method which added constant blocks, black blocks and other bits for excluded

   macroblocks—is depicted in Figure 2 and described in the specification:




          The resulting binary data stream in such case is shown in FIG. 2d. A resynchronization
          marker MA and the associated header element have been inserted in the stream at the point
          where the first one of the excluded macroblocks should have been, and before macroblock
          MBn+i+j+l. Here, the reduction in the size of the binary data stream caused by the insertion
          of resynchronization marker MA and the associated header element is not zero according
          to FIG. 2: the bloc representing excluded macroblocks MBn+i+l to MBn+i+jis larger than the
          size of the inserted header element.
          ***
          Since the binary data stream includes coded data of a digital image comprising
          macroblocks, said binary data stream being such that macroblocks MBn+i+l to MBn+i+j are
          not coded in the binary data stream for at least one point in the binary data stream and since
          such uncoded macroblocks are capable of being reconstructed by an error concealment
          method, said binary data stream is thus characterized according to the invention in that a
          resynchronization marker MA is present in the binary data stream at the location in the
          binary data stream where the macroblocks are not coded.

   ’118 patent at 5:37-46.



                                                       22
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 23 of 47




          56.     The claimed invention of claim 1 of the ’118 patent improves the functionality of

   coding macroblocks in a binary digital stream where certain macroblocks have been excluded.

   The claimed invention of claim 1 of the ’118 patent also was not well-understood, routine or

   conventional at the time of invention. Rather, the claimed invention was a departure from the

   conventional way of performing coding macroblocks in a binary digital stream where certain

   macroblocks have been excluded.

          57.     A person of ordinary skill in the art reading claim 1 of the ’118 patent and the

   corresponding specification would understand that claim 1 improves the functionality of coding

   macroblocks in a binary digital stream where certain macroblocks have been excluded. This is

   because, as noted above, the June 1999 Method suffered from drawbacks including (1) lag errors;

   (2) graphical errors; and (3) no reduction in the size of the data stream because of the use of

   constant blocks, black blocks and allocating bits to communicate the address of the excluded

   blocks. A person of ordinary skill in the art would further understand that the claimed invention

   of claim 1 of the ’118 patent resolved these problems by using resynchronization markers in a

   way they had not been used before—as replacements for excluded blocks.

          58.     A person of ordinary skill in the art reading claim 1 of the ’118 patent and the

   corresponding specification would further understand that claim 1 of the ’118 patent represents a

   departure from convention by (1) coding a data stream with excluded macroblocks in a way that

   is different from the recent June 1999 Method and (2) using resynchronization markers in a

   manner that had not been used before—as replacements for excluded macroblocks.

          59.     In light of the foregoing, a person of ordinary skill in the art reading the ’118

   patent and its claims would understand that the patent’s disclosure and claims are drawn to

   solving a specific, technical problem arising in achieving more efficient video compression.

   Moreover, a person of ordinary skill in the art would understand that the claimed subject matter of

   the ’118 patent presents advancements in the field of digital image coding.

          60.     In light of the foregoing, a person of ordinary skill in the art would understand that

   claim 1 of the ’118 patent is directed to a method of coding macroblocks in a binary digital stream




                                                        23
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 24 of 47




   where certain macroblocks have been excluded. Moreover, a person of ordinary skill in the art

   would understand that claim 1 of the ’118 patent contains the inventive concept of using

   resynchronization markers after the exclusion of a macroblock rather than replacing macroblocks

   with constant blocks, black blocks or bits allocated to communicate the address of the excluded

   blocks.

             61.   Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

   the United States and/or imports into the United States products and services such as H.264

   encoders that practice a method for coding a digital image comprising macroblocks in a binary

   data stream (collectively the “Accused Infringing Devices”).

             62.   Upon information and belief, the Accused Infringing Devices infringe at least

   claim 1 in the exemplary manner described below.

             63.   The Accused Infringing Devices use H.264 (AVC) streams for coding video data

   (digital images) including macroblocks embedded in a binary stream.

             64.   H.264 is a widely used video compression format with decoder support on web

   browsers, TVs and other consumer devices. Moreover, H.264 codes digital images comprising

   macroblocks streams.

             65.   The Accused Infringing Devices receive input video streams which are then

   encoded and/or transcoded using at least the H.264 standard. H.264 uses motion compressor and

   estimator for motion coding video streams.

                            Sling TV encodes video streams using x264 encoding




                                                       24
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 25 of 47




   Source: https://www.cuttingcords.com/home/2015/2/9/sling-tv-technical-details

                                         X264 is an H.264 codec




   Source: http://www.videolan.org/developers/x264.html




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en , p. i




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, section 0.6.3




                                                    25
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 26 of 47




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, Annex B

          66.     The Accused Infringing Devices’ H.264 coding supports skipped macroblocks.
   Before a macroblock is coded, an estimation is made of whether that macroblock can be

   reconstructed with an error concealment method by examining its motion characteristics, and

   checking to see that the resulting prediction contains no non-zero (i.e. all zero) quantized

   transform coefficients. This estimation provides an indication of the capacity for the macroblock

   to be reconstructed from properties of neighboring macroblocks, allowing the missing block to be

   concealed by inferring its properties.




   Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

          67.     The Accused Infringing Devices’ H.264 encoders perform a decision step to

   determine if a macroblock should be excluded from coding (skipped), with the decision to

   exclude made on the basis of its capacity to be reconstructing by inferring its motion properties




                                                       26
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 27 of 47




   from neighboring macroblocks, and based on all zero quantized transform coefficients.




   Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13

          68.    Skipped macroblocks are communicated with an mb_skip_flag = 1

   (resynchronization marker at the point where the macroblocks are not coded (skipped)) in the

   binary data stream.




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




                                                     27
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 28 of 47




   Source: https://www.oreilly.com/library/view/the-h264-
   advanced/9780470516928/ch05.html#macroblock_layer




   Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p96

          69.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’118

   patent in the United States, by making, using, offering for sale, selling and/or importing the

   Accused Infringing Devices in violation of 35 U.S.C. § 271(a).

          70.     Upon information and belief, Sling TV may have infringed and continues to

   infringe the ’118 patent through other software and devices utilizing the same or reasonably

   similar functionality, including other versions of the Accused Infringing Devices.

          71.     Sling TV’s acts of direct infringement have caused and continue to cause damage

   to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

   acts in an amount subject to proof at trial.

                  COUNT III– INFRINGEMENT OF U.S. PATENT NO. 9,721,273

          72.     The allegations of paragraphs 1-8 of this First Amended Complaint are

   incorporated by reference as though fully set forth herein.

          73.     The ’273 patent, titled “System and Method For Aggregating And Providing



                                                       28
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 29 of 47




   Audio And Visual Presentations Via A Computer Network,” issued on August 1, 2017. A copy

   of the ’273 patent is attached as Exhibit C. The priority date for the ’273 patent is August 21,

   2008. The inventions of the ’273 patent were developed by an inventor at LINQware, Inc.

          74.     Pursuant to 35 U.S.C. § 282, the ’273 patent is presumed valid.

          75.     Claim 1 of the ’273 patent addresses a technological problem indigenous to

   webpages, search engines and the Internet—providing the most relevant content to a user.

          76.     Claim 1 of the ’273 patent reads as follows:

          1. A method for providing content via a computer network and computing system, the
          method comprising:

          storing presentation data that represents content of a first collection of one or more
          presentations using the computer system;

          storing data indicative of the first collection of presentations so as to be associated with the
          presentation data;

          storing feed data that represents a collection of one or more feeds using the computer
          system, wherein each of the feeds identifies a corresponding second collection of one or
          more presentations being accessible via the computer network and includes no data
          representing content of the second collection of presentations;

          automatically and periodically accessing each of the feeds to identify each of the
          corresponding second collection of presentations, using the computer system;

          storing data associated with a third collection of one or more presentations; and

          aggregating each of the first, identified second, and third collections of presentations for
          delivery via the computer network using a common web page.
          77.     At the time of invention of the ’273 patent, given the vastness of content on the

   Internet, it proved “difficult for a user of an Internet enabled computer to identify and locate

   content of a particular type and relating to a particular subject.” ’273 patent at 1:49-55. One way

   to find relevant content was to use a search engine for specified keywords to return a list of

   documents where those words are found. ’273 patent at 1:56-59.

          78.     Some of the available search engines at the time of the invention included Yahoo!,

   Google and search.com. ’273 patent at 2:2-5. These are search engines created in the mid to late

   1990s that rose to prominence by the early 2000s just prior to the priority date for the ’273 patent.



                                                        29
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 30 of 47




   The known search engines at the time suffered from drawbacks, however. The search engines at

   the time typically utilized a webcrawler to provide documents. ’273 patent at 1:59-60. An

   indexer then typically reads the webcrawler provided documents and creates an index based on

   the words contained in each document. ’273 patent at 1:61-63. Each search engine typically uses

   its own methodology to create indices such that, ideally, only meaningful results are returned for

   each query. ’273 patent at 1:63-65. This is not always true though due to the complex nature and

   nuances of human language and efforts by document authors or providers to fool or trick the

   indexer into ranking its documents above those of others. ’273 patent at 1:65-2:2.

          79.     At the time of invention, Really Simple Syndication (RSS) was also used to

   provide feeds, but it had significant disadvantages, which were solved by the ’273 patent. For

   example, the conventional way of accessing an RSS feed required the use of a separate

   application, whereas the ’273 patent provides feed data on webpages that can be accessed using a

   standard web browser. ’273 patent, 12:5-8. Additionally, in the conventional use of RSS feeds,

   each user must separately access each RSS feed, whereas the ’273 patent provides a centralized

   approach to access feeds, leading to significant savings in bandwidth and network resources. Id.,

   12:8-16. The conventional use of RSS feeds did not support aggregation with non-RSS content,

   whereas the ’273 patent provides a seamless solution. Id. at 12:26-29. Finally, the ’273 patent

   provides superior content syndication compared to standard RSS feeds. Id. at 12:18-26.

          It should further be understood such a content acquisition provides additional advantages.
          For example, each user wishing to identify and view content available via an RSS feed
          may conventionally need to obtain and operate an RSS reader application. Further, each
          such RSS reader application would need to access each identified RSS feed. This leads to
          substantial bandwidth usage, for example. In contrast, certain embodiments of the present
          invention permit a user to access RSS content without the need for his own RSS reader.
          Further, embodiments of the present invention only require that system 30 access each RSS
          feed, as opposed to each system 30 user computer 20 wishing to access the RSS feeds,
          leading to substantial savings in network resources. Further, certain embodiments of the
          present invention allow user to access and compare content available via RSS feeds they
          are not even aware of, e.g., by their interaction with webpage 200 as discussed above,
          where webpage 200 includes content added using the methodology of process 800, for
          example. Accordingly, certain embodiments of the present invention provide for enhanced
          content syndication and aggregation, as compared to even RSS feeds themselves, for
          example. And, certain embodiments of the present invention provide for automatic
          aggregation of RSS fed content in combination with non-RSS fed content in a single



                                                      30
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 31 of 47



          application independent of any user RSS reader application.

   ’273 patent at 12:4-29 (emphasis added).
          80.     In light of the foregoing state of the art and drawbacks, there existed a need for

   technology that would provide more relevant content, particularly with respect to presentations in

   business productivity, education, and for entertainment purposes (e.g., providing videos of

   interest to a consumer but not based on keywords). ’273 patent at 2:6-10.

          81.     The claimed invention of claim 1 of the ’273 patent provides a technological

   solution to the problem faced by the inventor, namely to create a common webpage by

   aggregating collections of presentations and collecting and analyzing feed data from one or more

   feeds in at least one of the collections of presentations in order to provide more relevant content to

   each user. ’273 patent, 1:32-2:10, 2:15-3:10, 10:63-12:29, Fig. 8, claim 1.

          82.     The technological solution is detailed in the specification and claim 1. First,

   presentation data that represents content of a first collection of presentations is stored. Next, data

   indicative of the first collection of presentations that is associated with the presentation data is

   stored. Then feed data that represents one or more feeds that identify a second collection of

   presentations (but has no data representing the content) is stored. The feed data is then

   automatically and periodically accessed to identify the corresponding second collection of

   presentations. Data associated with a third collection of presentations is also stored. Finally, the

   first, second, and third collections of presentations are aggregated for delivery using a common

   webpage. ’273 patent at 2:15-3:10, 10:63-12:29, Fig. 8, claim 1.




                                                         31
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 32 of 47




          83.     Claim 1 of the ’273 patent improves the functionality of a webpage, search engine

   and technology specific to the Internet by creating a common webpage by aggregating collections

   of presentations and collecting and analyzing feed data from multiple feeds in at least one of the

   collections of presentations in order to provide more relevant content to each user. This is

   because, among other reasons, there is no data representing the content of the second collection of

   presentations in the feed data. The claimed invention of claim 1 of the ’273 patent also was not

   well-understood, routine or conventional at the time of the invention. Rather, as demonstrated

   above, the claimed invention was a departure from the conventional ways of identifying

   presentations on the Internet via the known search engines at the time. Id.



                                                       32
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 33 of 47




          84.     In light of the foregoing, and the general knowledge of a person of ordinary skill in

   the art, a person of ordinary skill in the art reading the ’273 patent and its claims would

   understand that the patent’s disclosure and claims are drawn to solving a specific, technical

   problem arising in webpage, search engine and Internet technology. Moreover, a person of

   ordinary skill in the art would understand that the claimed subject matter of the ’273 patent

   presents advancements in the field of webpage, search engine and Internet technology by allowing

   for a common webpage based on collections of presentations and collecting and analyzing feed

   data from one or more feeds in at least one of the collections of presentations in order to provide

   more relevant content to each user because the feed data does not include data representing the

   content of the second collection of presentations. A person of ordinary skill in the art would

   understand that claim 1 of the ’273 patent is directed to a method for creating a common webpage

   by aggregating collections of presentations and collecting and analyzing feed data from one or

   more feeds in at least one of the collections of presentations in order to provide more relevant

   content to each user because the feed data does not include data representing the content of the

   second collection of presentations. Moreover, a person of ordinary skill in the art would

   understand that claim 1 of the ’273 patent contains that corresponding inventive concept.

          85.     Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

   the United States and/or imports into the United States products and services that practice a

   method for providing content via a computer network and a computer system (collectively the

   “Accused Infringing Devices”).

          86.     Upon information and belief, the Accused Infringing Devices infringe at least

   claim 1 in the exemplary manner described below.

          87.     The Accused Infringing Devices perform a method for providing content via a

   computer network and computer system. In particular, Sling TV operates a streaming service that

   delivers TV shows and movies to subscribers over the Internet.




                                                        33
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 34 of 47




   Source: https://help.sling.com/en/support/solutions/articles/33000219203-what-is-sling-tv-

           88.     The Accused Infringing Devices store presentation data that represents content of a

   first collection of one or more presentations using the computer system. For example, Sling TV

   stores presentation data representing presentations that the user has started but not finished

   watching in a collection called “Continue Watching.”




           89.     The Accused Infringing Devices store data indicative of the first collection of

   presentations so as to be associated with the presentation data. For example, Sling TV stores

   information about how much of each presentation the user has already watched, and associates

   that information with information about the presentation so as to display a progress bar under the

   listing for that presentation.

           90.     The Accused Infringing Devices store feed data that represents a collection of one

   or more feeds using the computer system. For example, the feed data represents presentations




   that are currently being broadcast on channels the user has designated “My Channels”




                                                        34
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 35 of 47




   The feed identifies a corresponding second collection of one or more presentations being

   accessible via the computer network, and includes no data representing the content of the second

   collection of presentations. The feed items are represented by the channel id number. For

   example, A&E is associated with “3844c0aee4df43849a938774ee504b4a” and does not represent

   the content of the second collection of presentations.

          91.     The Accused Infringing Devices automatically and periodically access each of the

   feeds to identify each of the corresponding second collection of presentations using the computer

   system. Upon information and belief, the feed is automatically updated in real-time to indicate

   the second collection of presentations

          92.     The Accused Infringing Devices store data associated with a third collection of one

   or more presentations. For example, Sling Data stores data associated with a collection of

   presentations called "Holiday Favorites."




          93.     The Accused Infringing Devices aggregate the first, second and third collections of

   presentations for delivery via the computer network using a common web page. For example, the

   common webpage is available at https://watch.sling.com/browse/my-tv.




                                                       35
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 36 of 47




          94.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’273

   patent in the United States, by making, using, offering for sale, selling and/or importing the

   Accused Infringing Devices in violation of 35 U.S.C. § 271(a).

          95.     Upon information and belief, Sling TV may have infringed and continues to

   infringe the ’273 patent through other software and devices utilizing the same or reasonably

   similar functionality, including other versions of the Accused Infringing Devices.

          96.     Sling TV’s acts of direct infringement have caused and continue to cause damage

   to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

   acts in an amount subject to proof at trial.

                  COUNT IV– INFRINGEMENT OF U.S. PATENT NO. 8,407,609

          97.     The allegations of paragraphs 1-8 of this First Amended Complaint are incorporated by

   reference as though fully set forth herein.

          98.     The ’609 patent, titled “System and Method For Providing And Tracking The Provision

   Of Audio And Visual Presentations Via A Computer Network” issued on March 26, 2013. A copy of




                                                       36
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 37 of 47




   the ’609 patent is attached as Exhibit D. The priority date for the ’609 patent is August 21, 2008. The

   inventions of the ’609 patent were developed by an inventor at LINQware, Inc.

          99.     Pursuant to 35 U.S.C. § 282, the ’609 patent is presumed valid.

          100.    Claim 1 of the ’609 patent addresses a technological problem indigenous to webpages

   and the Internet—tracking digital media presentations that are streamed via the Internet and webpages.

          101.    Claim 1 of the ’609 patent reads as follows:

                  1. A method for tracking digital media presentations delivered from a first
                  computer system to a user's computer via a network comprising:

                  providing a corresponding web page to the user's computer for each digital media
                  presentation to be delivered using the first computer system;
                  providing identifier data to the user's computer using the first computer system;

                  providing an applet to the user's computer for each digital media presentation to
                  be delivered using the first computer system, wherein the applet is operative by
                  the user's computer as a timer;

                  receiving at least a portion of the identifier data from the user's computer
                  responsively to the timer applet each time a predetermined temporal period
                  elapses using the first computer system; and

                  storing data indicative of the received at least portion of the identifier data using
                  the first computer system;

                  wherein each provided webpage causes corresponding digital media presentation
                  data to be streamed from a second computer system distinct from the first
                  computer system directly to the user's computer independent of the first computer
                  system;

                  wherein the stored data is indicative of an amount of time the digital media
                  presentation data is streamed from the second computer system to the user's
                  computer; and

                  wherein each stored data is together indicative of a cumulative time the
                  corresponding web page was displayed by the user's computer.
          102.    At the time of invention of the ’609 patent, given the vastness of content on the Internet,

   it proved “difficult for a user of an Internet enabled computer to identify and locate content of a

   particular type and relating to a particular subject.” ’609 patent at 1:40-55. One way to find relevant

   content was to use a search engine for specified keywords to return a list of documents where those

   words are found. ’609 patent at 1:56-59. Some of the available search engines at the time of the

   invention included Yahoo!, Google and search.com. ’609 patent at 2:2-5. These are search engines



                                                        37
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 38 of 47




   created in the mid to late 1990s that rose to prominence by the early 2000s just prior to the priority date

   for the ’609 patent. The known search engines at the time suffered from drawbacks, however. The

   search engines at the time typically utilized a webcrawler to provide documents. ’609 patent at 1:58-62.

   An indexer then typically reads the webcrawler provided documents and creates an index based on the

   words contained in each document. ’609 patent at 1:69-62. Each search engine typically uses its own

   methodology to create indices such that, ideally, only meaningful results are returned for each query.

   ’609 patent at 1:62-64. This is not always true though due to the complex nature and nuances of human

   language and efforts by document authors or providers to fool or trick the indexer into ranking its

   documents above those of others. ’609 patent at 1:64-2:2.

          103.    At the time of invention of the ’609 patent, server log file analysis applications were

   available to gather information, such as webpage views and website visits. ’609 patent, 11:37-46. The

   ’609 patent sought to track more detailed information, such as “how long a user actually watched,

   and/or listened, to a presented program, after selection . . . the number of visitors to the platform of the

   present invention, and additionally the number of visitors per content via the platform of the present

   invention, and additionally information regarding how long presentations were watched and/or

   listened.” Id., 11:47-58. In addition, the ’609 patent recognized that it was not straightforward to track

   “content [] not uploaded to an operator’s system . . . and is instead remotely stored from yet aggregated

   by [the operator’s] system.” Id., 12:36-40. In particular, the ’609 patent understood that “[a]s an

   operator of system 30 does not necessarily exercise control over the content data storage resource, the

   operator may not be able to directly operate the storage resource in a manner to directly track how long

   content is streamed therefrom to a particular user.” Id., 12:40-45. In light of the foregoing, there

   existed a need for webpage and Internet technology for the provision and tracking of digital media

   presentations to responsively stream the presentation from the same point no matter where the user left

   off or the source of the presentation being streamed.

          104.    The claimed invention of claim 1 of the ’609 patent provides a technological solution to

   the problem faced by the inventor by bridging the gap between the operator system and the third party

   system in an innovative and minimally burdensome way. In particular, the claimed invention creates a




                                                        38
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 39 of 47




   system for providing and tracking digital media presentations using a web page, identifier data and a

   timer applet originating at a first computer system to track and responsively stream a digital media

   presentation from a second computer system that can be viewed by a user at the user’s computer.

          105.    The technological solution is detailed in the specification and claim 1 and provides a

   method whereby digital media presentations are delivered and tracked in a manner that departs from

   convention. ’609 patent, 1:40-2:5, 13:24-14:8, claim 1. First, from the perspective of the provider of

   digital media presentations, a webpage is provided with digital media presentations that are to be

   delivered to a user’s computer using a first computer system. Identifier data—such as data used for

   tracking the user’s viewing history of the digital media presentations—is also provided to the user’s

   computer. Further, an applet that is operative as a timer is provided to the user’s computer for each

   digital media presentation. Then the provider of the digital media presentation receives a portion of the

   identifier data responsively to the timer applet each time a predetermined temporal period elapses. The

   portion of the identifier data is then stored. Each webpage with the digital media presentations causes

   digital media presentation data to be streamed to a user’s computer using a second computer system and

   independent of the first computer system. Finally, the stored data is indicative of the amount of time the

   digital media presentation has been streamed and the cumulative time the webpage for the individual

   digital media presentations has been displayed. ’609 patent at 13:65-14:8, Figs. 1-10, claim 1.

                  By way of further non-limiting example, at each expiration of temporal period as
                  determined by the timer applet, such as every 15 seconds, a table entry may be
                  made of the user, the page the user is on, and, to the extent the user is on the same
                  page as was the user upon the last expiration of the timer, the user's total time, to
                  the current time, spent on that same page using database server 32. The user may
                  be identified by, for example, any of a number of known methodologies, such as
                  the information the user used to login, the user's IP address, the user's response to
                  an identifying query, or the like.
                  In certain embodiments of the present invention, the timer applet may cause data
                  indicative of the total time spent on the web page presenting the presentation that
                  has elapsed. In certain embodiments of the present invention, the timer applet may
                  cause data indicative of another temporal cycle having passed while the web page
                  presents the presentation. In the latter, a value indicative of the number of cycles
                  that have passed in database 32 may be incremented each time the data is received,
                  for example.
                  Thus, certain embodiments of the present invention provide the capability to know
                  that a viewer began viewing a particular show at a certain time, and to know when
                  a user began viewing a different page, or show, thereby providing knowledge of


                                                       39
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 40 of 47



                  how long a particular viewer spent on a particular page. Such knowledge is not
                  conventionally available, and the provision of such knowledge by certain
                  embodiments of the present invention allows for an increasing scale of payments
                  for advertising displayed on a given page correspondent to how long a viewer or
                  viewers remain, or typically remain, on that particular page or like pages. Thus, the
                  tabular tracking of the present invention allows for the knowledge of how long
                  viewer spends on a page, what the viewer was viewing or listening to on the given
                  page, the ads shown while the viewer was viewing or listening, how long the ads
                  were shown, and what ads were shown to the view correspondent to that viewer's
                  identification and/or login.

   ’609 patent at 13:24-14:8 (emphasis added).
          106.    Claim 1 of the ’609 patent improves the functionality of webpage and Internet

   technology by creating a system for the provision and tracking of digital media presentations via

   webpages and responsively streaming the presentations via a second computer system from the same

   point no matter where the user left off. The claimed invention of claim 1 of the ’609 patent also was not

   well-understood, routine or conventional at the time of the invention. Rather, as demonstrated above,

   the claimed invention was a departure from the conventional ways of providing presentations on the

   Internet at the time. The detailed tracking of viewing history using an applet and tracking viewing

   history across independent computer systems of the ’609 patent are not routine or conventional. When

   viewed as an ordered combination, claim 1 of the ’609 patent enables tracking of viewing history across

   independent computer systems through the deployment of an applet that periodically monitors viewing

   progress. ’609 patent at 12:56-13:42.

          107.    The ’609 patent represents an advancement in the field of Internet technology by creating

   a system for the provision and tracking of digital media presentations via webpages and responsively

   streaming the presentations via a second computer system. Prior to the ’609 patent, playback of content

   hosted on third-party systems could not be tracked. At the time, there was no mechanism for the third-

   party system to provide tracking information to the operator system, and indeed doing so would require

   tremendous overhead depending on the number of operator systems used to access the third-party

   system, the size of the content catalog, and number of users. The ’609 patent provides an elegant, self-

   contained system to independently track content streamed from a third-party computer system. Indeed,

   this technology sustains Sling’s business model to this day because (1) offloading hosting
   responsibilities onto third-parties lowers overhead and enables its rapid expansion and (2) tracking



                                                       40
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 41 of 47




   viewing preferences leads to higher revenue from improved subscriber retention.

          108.    In light of the foregoing, and the general knowledge of a person of ordinary skill in the

   art, a person of ordinary skill in the art reading the ’609 patent and its claims would understand that the

   patent’s disclosure and claims are drawn to solving a specific, technical problem arising in webpage and

   Internet technology. Moreover, a person of ordinary skill in the art would understand that the claimed

   subject matter of the ’609 patent presents advancements in the field of webpage and Internet technology

   by creating a system for the provision and tracking of digital media presentations via webpages using a

   first computer system and responsively streaming the presentations via a second computer system from

   the same point no matter where the user left off. A person of ordinary skill in the art would understand

   that claim 1 of the ’609 patent is directed to a method for providing and tracking digital media

   presentations using a web page, identifier data and a timer applet originating at a first computer system

   to track and responsively stream a digital media presentation from a second computer system that can be

   viewed by a user at the user’s computer. Moreover, a person of ordinary skill in the art would

   understand that claim 1 of the ’609 patent contains that corresponding inventive concept.

          109.    Upon information and belief, Sling TV makes, uses, offers for sale, sells in the United

   States, licenses in the United States and/or imports into the United States Sling TV which provides a

   method for tracking digital media presentations (collectively the “Accused Infringing Devices”).

          110.    Upon information and belief, the Accused Infringing Devices infringe at least claim 1 in

   the exemplary manner described below.

          111.    The Accused Infringing Devices track digital media presentations delivered from a first

   computer system to a user’s computer via a network. Sling TV identifies the media content that the

   user is currently watching and tracks the user’s viewing progress. The Sling TV website is hosted on a

   first computer system, and is delivered to a user’s computer over the Internet.

          112.    The Accused Infringing Devices provide a corresponding web page to the user’s

   computer for each digital media presentation to be delivered using the first computer system. In

   particular, the webpage located at https://watch.sling.com/browse/my-

   tv/details/series/f6bca9ab22a7417591db226ffacc9168 corresponds to “The First 48” TV show.




                                                        41
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 42 of 47




          113.   The Accused Infringing Devices provide identifier data to the user’s computer using the

   first computer system. The Accused Infringing Devices require users to log in to access the service,

   including watching video-on-demand programs, which in turn, allows Sling to track the user’s viewing

   history.




                                                      42
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 43 of 47




          114.    The Accused Infringing Devices provide an applet to the user’s computer for each digital

   media presentation to be delivered using the first computer system. The Sling TV website provides a

   media player that keeps track of the user’s progress using a timer.




          115.    The Accused Infringing Devices receive at least a portion of the identifier data from the

   user’s computer responsively to the timer applet each time a predetermined temporal period elapses

   using the first computer system. Sling TV maintains a viewing history for each user. The viewing

   history is updated continuously, even the absence of user input such as pressing a pause button or exit

   button. For example, if the user closes and reopens the website, the program will resume just prior to

   the point where the user closed the webpage. It also displays a message that the program is resuming

   where the user left off. This indicates that the user’s computer sends periodic updates at regular

   intervals to inform Sling TV of the user’s current position, thus reflecting the use of a timer.




                                                        43
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 44 of 47




          116.    The Accused Infringing Devices store data indicative of the received at least portion of

   the identifier data using the first computer system. The user’s viewing history, updated every time an

   updated position is sent, is stored by the Accused Infringing Devices. In particular, the “My TV” page

   displays a progress bar that is updated as the user watches more of the program.




                                                      44
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 45 of 47




          117.    Each provided webpage causes corresponding digital media presentation data to be

   streamed from a second computer system (e.g., the content delivery network, e.g., MoveTV), distinct

   from the user’s computer and independent of the first computer system (e.g., the Sling TV website).

   This screenshot from Chrome Developer tools shows the requests to and responses from a MoveTV

   server for a particular segment of the “First 48” episode.




          118.    The stored data is indicative of an amount of time the digital media presentation is

   streamed from the second computer system to the user’s computer. The stored data indicates the



                                                       45
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 46 of 47




   duration and position of the user’s current position, which indicates the amount of time the presentation

   has been streamed to the user’s computer by the CDN.

          119.    Each stored data is together indicative of a cumulative time the corresponding web page

   was displayed by the user’s computer. The amount of time the user spends watching a movie is tracked

   by Sling TV and also reflects the amount of time the corresponding Sling TV webpage was displayed by

   the user’s computer.

          120.    Sling TV has infringed, and continues to infringe, at least claim 1 of the ’609 patent in

   the United States, by making, using, offering for sale, selling and/or importing the Accused Infringing

   Devices in violation of 35 U.S.C. § 271(a).

          121.    Upon information and belief, Sling TV may have infringed and continues to infringe the

   ’609 patent through other software and devices utilizing the same or reasonably similar functionality,

   including other versions of the Accused Infringing Devices.

          122.    Sling TV’s acts of direct infringement have caused and continue to cause damage to

   Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful acts in an

   amount subject to proof at trial.

                                        PRAYER FOR RELIEF

          WHEREFORE, plaintiff Uniloc 2017 LLC respectfully prays that the Court enter

   judgment in its favor and against Sling TV as follows:

                 a.       A judgment that Sling TV has infringed one or more claims of the ’005

   Patent literally and/or under the doctrine of equivalents;

                 b.       A judgment that Sling TV has infringed one or more claims of the ’118

   Patent literally and/or under the doctrine of equivalents;

                 c.       A judgment that Sling TV has infringed one or more claims of the ’273

   Patent literally and/or under the doctrine of equivalents;

                 d.       A judgment that Sling TV has infringed one or more claims of the ’609

   Patent literally and/or under the doctrine of equivalents;

                 e.       That for each Asserted Patent this Court judges infringed by Sling TV this




                                                        46
Case 1:19-cv-00278-RBJ-MEH Document 37 Filed 04/10/19 USDC Colorado Page 47 of 47




   Court award Uniloc its damages pursuant to 35 U.S.C. § 284 and any royalties determined to be

   appropriate;

                  f.     That this be determined to be an exceptional case under 35 U.S.C. § 285;

                  g.     That this Court award Uniloc prejudgment and post-judgment interest on

   its damages;

                  h.     That Uniloc be granted its reasonable attorneys’ fees in this action;

                  i.     That this Court award Uniloc its costs; and

                  j.     That this Court award Uniloc such other and further relief as the Court

   deems proper.
                                       DEMAND FOR JURY TRIAL
          Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.


    DATED: April 10, 2019                       Respectfully Submitted,

                                                /s/ Elizabeth Day
                                                Elizabeth Day

                                                FEINBERG DAY ALBERTI LIM & BELLOLI
                                                LLP
                                                1600 El Camino Real, Suite 280
                                                Menlo Park, California 94025
                                                Telephone: 650-618-5692
                                                M. Elizabeth Day (CA SBN 177125)
                                                Email: eday@feinday.com
                                                David L. Alberti (CA SBN 220625)
                                                Email: dalberti@feinday.com
                                                Sal Lim (CA SBN 211836)
                                                Email: slim@feinday.com
                                                Marc C. Belloli (CA SBN 244290)
                                                Email: mbelloli@feinday.com

                                                Eric B. Fenster, LLC
                                                P.O. Box 44011
                                                Denver, CO 80201
                                                Telephone: 720-943-3739
                                                FAX: 720-255-0377
                                                Email: eric@fensterlaw.net

                                                Attorney for Plaintiff Uniloc 2017 LLC




                                                      47
